The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 20 May 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-24 are pending.
Claim 7-12,18 are rejected under 35 U.S.C. 101 for being directed to software per se.
Claim 19-24 are rejected under 35 U.S.C. 101 for being directed to transitory signal.
Claim 1-6, 13-17 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-5, 7-11, 13-17, 19-23 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 6, 12, 18, 24.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 7-12,18 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se, as the limitations claimed could be software components.
Claims 19-24 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to transitory signal, as “a computer-readable medium” is could be transitory signal.

Judicial Exception
Claims 1-6, 13-17 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 13, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 13, in part, recites 
“determining, during the training phase, a first classification at an output layer of the neural network based on the first input; and adjusting, during the training phase and based on a comparison between the determined first classification and an expected classification of the first input, weights for artificial neurons of the neural network based on a loss function …” (mental process),  “… the loss function being based on a cross-entropy function, and the cross-entropy function being a function of a mean p and a variance a2 associated with the expected classification” (math relation).
The limitation “determining, during the training phase, a first classification at an output layer of the neural network based on the first input; and adjusting, during the training phase and based on a comparison between the determined first classification and an expected classification of the first input, weights for artificial neurons of the neural network based on a loss function”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computer elements, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “adjusting”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical classification model builder could collect and analyze data to adjust parameters for the statistical model), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitations of “the loss function being based on a cross-entropy function, and the cross-entropy function being a function of a mean p and a variance a2 associated with the expected classification”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computer elements, the limitation describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 recites the additional elements of generic computer elements (like processor coupled to memory); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-6 / 14-17 are dependent on claim 1 / 13 and include all the limitations of claim 1 / 13. Therefore, claims 2-6 / 14-17 recite the same abstract ideas. 
With regards to claims 3 / 15, the claim recites further limitation “outputting a second classification …”, which is insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  The claim is not patent eligible.
With regards to claims 2, 4-6  / 14, 16-17, the claim recites further limitation on mathematical relationships, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sainath et al., US-PGPUB NO.20150161995A1 [hereafter Sainath] in view of Principe, et al., US-PGPUB NO.20160242690A1 [hereafter Principe].

With regards to claim 1, Sainath teaches 
“A method of operation of a neural network, the method comprising: receiving, during a training phase of the neural network, a first input at an input layer of the neural network; determining, during the training phase, a first classification at an output layer of the neural network based on the first input (Sainath, FIG.6, 

    PNG
    media_image1.png
    811
    504
    media_image1.png
    Greyscale

[0003], ‘One type of embodiment is directed to a method comprising: obtaining an input speech signal; applying front-end speech recognition parameters to extract features from the input speech signal; feeding the extracted features through a neural network to obtain an output classification …’); and adjusting, during the training phase and based on a comparison between the determined first classification and an expected classification of the first input, weights for artificial neurons of the neural network based on a loss function (Sainath, FIG.6, [0130], ‘back propagation may be applied to adjust one or more of the front-end parameters as one or more layers of the neural network, based on the error measure’), the loss function being based on a cross-entropy function (Sainath, FIG.1, [0023], ‘filters are learned via a cross-entropy objective function’) ….”.
Sainath does not explicitly detail “and the cross-entropy function being a function of a mean p and a variance a2 associated with the expected classification”.
However Principe teaches “and the cross-entropy function being a function of a mean p and a variance a2 associated with the expected classification (Principe, [0375], ‘minimizing an cost function based on the mean and variance’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sainath and Principe before him or her, to modify the classifier with cross-entropy function to include mean and variance as shown in Principe.   
The motivation for doing so would have been for activities modeling (Principe, Abstract). 

With regards to claim 2, Sainath in view of Principe teaches 
“The method of claim 1”
Sainath does not explicitly detail “wherein the loss function comprises a sum of a negative log likelihood function and the cross-entropy function, and the negative log likelihood function is a function of the first input and the expected classification”.
However Principe teaches “wherein the loss function comprises a sum of a negative log likelihood function and the cross-entropy function, and the negative log likelihood function is a function of the first input and the expected classification (Principe, [0449], ‘For metric learning, the objective is to maximize the dependence between the neural data representation and the class label.  Centered alignment can be used to evaluate the dependence in terms of the kernel representations…. For convenience, the logarithm of the centered alignment can be used as the objective’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sainath and Principe before him or her, to modify the classifier with cross-entropy function to include log function as shown in Principe.   
The motivation for doing so would have been for activities modeling (Principe, Abstract). 

With regards to claim 3, Sainath in view of Principe teaches 
“The method of claim 1, further comprising: outputting a second classification determined based on a second input, the second classification being determined by processing the second input through the artificial neurons using the adjusted weights (Sainath, FIG.6, [0004], ‘feeding the generated features through a neural network to obtain an output classification’)”.

With regards to claim 4, Sainath in view of Principe teaches 
“The method of claim 1”
Sainath does not explicitly detail “wherein a scalar a is applied to the cross-entropy function, the scalar a being greater than 0”.
However Principe teaches “wherein a scalar a is applied to the cross-entropy function, the scalar a being greater than 0 (Principe, [0318], ‘an additional scaling term may be added’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sainath and Principe before him or her, to modify the classifier with cross-entropy function to include a scaling term as shown in Principe.   
The motivation for doing so would have been to allow the amplitude to vary across trians (Principe, [0318]). 

With regards to claim 5, Sainath in view of Principe teaches 
“The method of claim 1, wherein the cross-entropy function is a function of a softmax operation (Sainath, FIG.6, [0034], ‘The baseline speaker-independent CNN system is trained with 40 dimensional log-mel-filter bank coefficients …. The final softmax-layer concsisit of 512 outputs’) …”.
Sainath does not explicitly detail “that is based on the mean p and the variance a2”.
However Principe teaches “that is based on the mean p and the variance a2 (Principe, [0375], ‘minimizing an cost function based on the mean and variance’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sainath and Principe before him or her, to modify the classifier with cross-entropy function to include mean and variance as shown in Principe.   
The motivation for doing so would have been for activities modeling (Principe, Abstract). 

Claims 7-11, 13-17, 19-23 are substantially similar to claims 1-5. The arguments as given above for claims 1-5 are applied, mutatis mutandis, to claims 7-11, 13-17, 19-23, therefore the rejection of claims 1-5 are applied accordingly.



Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Chang et al., “Active Bias: Training More Accurate Neural Networks by Emphasizing High Variance Samples”, NIPS 2017 [hereafter Chang] shows considering variance in learning process.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128